Citation Nr: 1130998	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  03-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, to include hypertension.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include bursitis.  

3.  Entitlement to service connection for a bilateral elbow disability, to include bursitis and arthritis, but not epicondylitis of the left elbow.  

4.  Entitlement to service connection for a right lower leg disability.  

5.  Entitlement to service connection for a bilateral hip disability, other than degenerative joint disease of the right hip.  

6.  Entitlement to service connection for a corneal scar of the right eye.  

7.  Entitlement to an initial rating in excess of 0 percent for degenerative joint disease of the right hip from December 1, 2002, and in excess of 10 percent from November 2, 2009.   

8.  Entitlement to an initial compensable rating for epicondylitis of the left elbow.  

9.  Entitlement to an initial compensable rating for pterygium of the right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION


The Veteran served on active duty from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Waco, Texas.  By its decision of August 2005, the Board denied entitlement to service connection for other matters, including residuals of a vasectomy, cataracts, and keratitis, as well as initial ratings for various service-connected disabilities; and remanded to the VA's Appeals Management Center (AMC) in Washington, DC, certain other issues involving claims for service connection and initial ratings.  By its further remand of August 2009, the Board remanded to the AMC the issues of entitlement to service connection for a cardiovascular disability, bilateral shoulder disability, bilateral elbow disability, hearing loss, right lower leg disability, and bilateral hip disability, as well as entitlement to initial compensable ratings for left elbow epicondylitis, pterygium of the right eye, and degenerative joint disease of the right hip.  On remand, the AMC granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective from November 2, 2009, for degenerative joint disease of the right hip.  

As part of its prior remands, the Board directed the AMC to adjudicate the issue of entitlement to service connection for a corneal scar of the right eye, as intertwined with the appellate issue involving the initial rating to be assigned for pterygium of the right eye.  The record as developed most recently on remand permits a grant of service connection as to the intertwined matter, as well as an adjudication of the merits of the claim for initial rating for a right eye pterygium.  The issues on appeal have been modified accordingly.  

The issue of the Veteran's entitlement to service connection for pingueculae of the eyes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of the Veteran's entitlement to service connection for a cardiovascular disability, including hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise that degenerative joint disease of each of the Veteran's shoulders originated in service.  

2.  Current disability of the left elbow is not shown.  

3.  Residuals of a right elbow fracture, to include arthritis, originated in service.  

4.  Current disability of either hip, other than already service-connected degenerative joint disease of the right hip, is not demonstrated.  

5.  Inservice complaints and findings involving the right lower leg are not shown to have resulted in chronic disability either in service or thereafter; evidence of a nexus between the right lower leg disability first shown post service to involve varicose veins and the Veteran's military service or any event in service is lacking.  

6.  A corneal scar of the right eye due to removal of a foreign body originated in service.  

7.  From December 1, 2002, to the present, the Veteran's degenerative joint disease of the right hip is shown to be manifested by painful motion, but normal active and passive range of motion values; no additional loss of motion due to pain, fatigue, repetitive motion, incoordination, weakness, or flare-ups is indicated.  

8.  From November 2, 2009, the Veteran's degenerative joint disease of the right hip is shown to be manifested by not more than a reduction in flexion to 100 degrees, without any loss of abduction, and there was no additional limitation of motion due to pain, fatigue, repetitive motion, incoordination, weakness, or flare-up; indicia of ankylosis or osteomyelitis are absent.  

9.  From December 1, 2002, to the present the Veteran's left elbow epicondylitis is shown to be manifested by a five degree loss of left elbow flexion, but none greater, with normal extension; no additional limitation of motion due to pain, fatigue, repetitive motion, incoordination, weakness, or flare-ups is demonstrated.  

10.  There is no showing of right eye pterygium during the applicable time frame that might warrant the assignment of a compensable evaluation. 

11.  The schedular evaluations assigned for the Veteran's service-connected degenerative joint disease of the right hip, left elbow epicondylitis, and right eye pterygium adequately encompass the nature and extent of such disabilities, including pertinent symptoms and manifestations, and fully compensate the Veteran for the level of disability present.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of each shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  A left elbow disability, other than already service-connected left elbow epicondylitis, was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

3.  Residuals of a right elbow fracture, to include arthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A bilateral hip disability other than already service-connected degenerative joint disease of the right hip was not incurred in or aggravated by service, nor may any other arthritic process be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

5.  A right lower leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

6.  A corneal scar of the right hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 

7.  From December 1, 2002, to November 1, 2009,  the criteria for an initial rating of 10 percent, but not greater, are met for degenerative joint disease of the right hip; from November 2, 2009, the criteria for more than a 10 percent rating  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2010).

8.  From December 1, 2002, to the present, the criteria for an initial rating of 10 percent, but not greater, are met for left elbow epicondylitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5003 (2010).

9.  The criteria for an initial compensable rating for right eye pterygium are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Diagnostic Code 6034 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the April 2003 letter from the RO to the Veteran, with additional correspondence from VA to the Veteran in September 2005 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice of April 2003 was provided to the Veteran only after entry of the initial adjudicatory action by the RO in December 2002, in contravention of Pelegrini.  This was followed by additional correspondence from VA in September 2005 and August 2009 in which further notice under the VCAA was furnished.  Following the mailing of the last VCAA notice, any error as to the timing or substance of the notice was cured by the subsequent issuance of a statement of the case or supplemental statement of the case as to the issues in this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided VA medical examinations with respect to each of the disabilities for which service connection is sought or for which service connection has already been established.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  The examinations are adequate because they are based on a complete review of the relevant medical history, they fully describe the extent of the disabilities in question in terms of the rating schedule, or they address the question of etiology as appropriate.  No objection as to the conduct of those examinations is voiced by the Veteran or his representative, although the Veteran's disagreement with the opinions offered by one or more VA examiner is noted.  On that basis, further development action relative to the disabilities herein addressed on the merits is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not allege, nor does the record show, that he engaged in combat against the enemy during military service.  As well, he offers no specific allegation that any of the claimed disabilities are combat-related or directly resulting from his engagement in combat with the enemy, nor does the record so indicate.  38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Bilateral Shoulder Disability

It is contended by and on behalf of the Veteran that a bilateral shoulder disability originated in service as a result of injuries sustained in one or more motor vehicle accidents or the physical nature of his duties as a mechanic, to include lifting heavy motors and engine parts.  There is evidence for and against the service incurrence of a bilateral shoulder disability and inasmuch as that evidence is at least in relative equipoise, the Board concurs that service connection for degenerative joint disease of each shoulder disability is warranted.  

Service treatment records indicate that the Veteran complained of neck and shoulder pain in April 1983 after lifting generators.  The assessments were of pulled muscles and an overuse syndrome.  In March 1985, a probable sternoclavicular joint sprain was diagnosed, followed by a diagnosis of a cervical strain.  In February 1986, a complaint of right shoulder pain after lifting heavy weight was made known, for which a clinical impression of a right shoulder strain was entered.  Right shoulder strain was also treated in October 1987 after the lifting of a heavy object.  

In October 1993, the Veteran is noted to have complained of neck and left clavicle pain.  The initial assessment was of myofascial pain, followed by entry of a diagnosis of anterior scalene/platysma fascial strain.  He again complained of right anterior shoulder pain in December 1994 after a fall from a truck; the assessments were of deltoid strain versus bursitis, followed by deltoid bursitis and an overuse syndrome.  Further right shoulder complaints yielded an assessment of deltoid bursitis in January 1995.  

In August 1997, the Veteran noted right shoulder pain following his involvement in a motor vehicle accident.  The assessment was of a right trapezius muscle strain.  Complaints of left shoulder pain were set forth in April 1998, with X-rays in November 1998 being interpreted by a medical professional to be negative.  A left rotator cuff strain was diagnosed in April 1999.  

On a pre-discharge VA medical examination in July 2002, the Veteran complained of bilateral shoulder bursitis since a motor vehicle accident in 1985.  The pertinent diagnosis was of shoulder problems, not documented.  In September 2002 degenerative joint disease of the bilateral sternoclavicular joint was diagnosed by means of a computed tomographic scan in August 2002.  Moderate osteoarthritis of the bilateral sternoclavicular joint was assessed as of October 2002, and in January 2003, an attending medical professional determined that the degenerative joint disease of the bilateral sternoclavicular joint was probably secondary to longtime work exposure.  Bone scanning of the left shoulder in January 2003 was negative.  

In June 2003, the Veteran was treated for left clavicle pain; in September 2003 complaints of right shoulder pain yielded a diagnosis of torticollis.  Complaints of right shoulder pain  were made known in January and April 2004; the diagnosis as of April 2004 was of right shoulder bursitis.  On a VA medical examination in July 2004, a history of bilateral shoulder problems dating to 1999 was reported; the relevant diagnosis was of symptomatic bursitis of the shoulders, not found.  Further VA medical examination in November 1999 culminated in entry of a diagnosis of mild degenerative joint disease of both shoulders and a medical opinion that it was less likely as not that the foregoing originated in service or was otherwise related to service.  The stated rationale was that there was no documentation of a bilateral shoulder problem in service, with normal findings shown on the medical examination in July 2002.  

Longitudinal review of the record delineates, contrary to the VA examiner's opinion in November 2009, an extended history of repeated episodes of bilateral shoulder pain and dysfunction in service, and to that extent, the probative value of that examiner's opinion is significantly lessened.  While it is true, as reported by that VA examiner, that the July 2002 examination was negative, there were multiple documented instances of strain, bursitis, and overuse syndrome in service and a diagnosis of arthritis, otherwise referred to as degenerative joint disease, is provided.  On balance, the evidence both and against is at least in relative equipoise, such that a grant of service connection for degenerative joint disease of each shoulder is warranted.  To that extent, the benefit sought on appeal is granted.  

Bilateral Elbow Disability

Service connection for epicondylitis of the left elbow was established by RO action in December 2002.  The Veteran through this appeal alleges that he has additional left elbow disability, in addition to a disability of the right elbow, all of which resulted from inservice trauma or the performance of physically demanding work while in service as a mechanic.  

Service treatment records disclose that in February 1986 the Veteran complained of right elbow pain; the clinical impression was of strained musculature of the right elbow.  In November 1998, he was treated for a sprain of left elbow.  A general medical examination in April 1999 was negative for any pertinent complaints, findings, or diagnoses.  

At the time of a pre-discharge VA medical examination in July 2002, the Veteran did not offer any complaint as to pain of either elbow and no pertinent diagnosis was offered.  In June 2003, treatment was received for tennis elbow on the right side, and in April 2004, the existence of right lateral epicondylitis was indicated.  On a VA medical examination in July 2004, a history of bilateral elbow problems since 1984 was set forth; the pertinent diagnoses were as follows:  Symptomatic right elbow with mild tendinitis; and bursitis of the right elbow, not found.  A sick slip, dated in October 2005, identified right elbow arthritis in the remarks section and otherwise indicated that the Veteran was fit to return to duty.  

The Veteran was afforded a VA medical examination in November 2009.  Findings from examination and testing yielded a pertinent diagnosis of residuals of a right elbow fracture, healed, to include degenerative arthritis.  In the opinion of the VA examiner, the right elbow fracture and residuals did not originate in service and were otherwise unrelated to military service, based on the absence of any inservice documentation of a right elbow fracture and essentially normal findings on a medical examination in July 2002.  

Analysis of the record does not identify any current disability of the Veteran's left elbow, excepting the left elbow epicondylitis for which VA compensation has already been granted.  The inservice left elbow strain in November 1998 is not shown to have resulted in any other disability and it bears mentioning that, following that incident in November 1998, a general medical examination did not demonstrate any residuals or chronic disability of the earlier sprain.  Examination and treatment records compiled thereafter are likewise negative for any arthritic involvement of the left elbow, claimed bursitis, or any additional left elbow disability.  Notwithstanding the Veteran's allegations of additional left elbow disability, those allegations are not supported by any other evidence, medical or otherwise.  It is noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but in this instance the probative value of the Veteran's statements is outweighed by that evidence delineating no current, additional left elbow disability.  The Board also points out that the Veteran is not shown to have the requisite medical knowledge or training as to render a diagnosis of left elbow disability.  It necessarily follows that a preponderance of the evidence is against the service incurrence or aggravation of any additional left elbow disability and service connection for a left elbow disability, other than epicondylitis, is thus not in order.  

Regarding the right elbow, the record reflects that the right elbow was found to be symptomatic on several occasions in service, to include episodes involving strain of the joint and tennis elbow.  It is significant that existence of right elbow tendinitis was verified on a VA examination shortly after service, and although bursitis of the right elbow was effectively ruled out at that time, recent examination in November 2009 discloses residuals of an old fracture of the right elbow with degenerative arthritis.  While the VA examiner in 2009 failed to link the disability then shown to military service, citing the absence of any documented inservice fracture, the fracture shown was old, with exostosis, calcification or ossification, and sclerosis, in addition to arthritic narrowing of the joint space of the lateral elbow.  Moreover, the Veteran denies any postservice trauma to the right elbow and the record does not otherwise demonstrate any postservice fracture.  Given the Veteran's lengthy service and documented inservice right elbow problems and chronic right elbow disability shortly after service, reasonable doubt is resolved in the Veteran's favor, such that it is concluded that a right elbow disability involving residuals of a fracture, including arthritis, was incurred in service.  To this extent, service connection is granted for residuals of a fracture, including arthritis.  

Bilateral Hip Disability

Service connection for degenerative joint disease, otherwise referred to as arthritis, of the right hip has been established by prior VA action and it is the Veteran's primary contention that he has other disabilities of the hips due to the strain placed on his joint in performing inservice duties as a mechanic.  In his May 2004 hearing testimony and elsewhere, he pointed to an inservice left injury leading to left hip osteoarthritis.  

Service treatment records indicate that in May 1999 the Veteran complained of hip pain; an assessment of right hip bursitis versus possible sacralitis was recorded.  X-rays showed no evidence of acute bony injury or disease. 

In November 2001, interpretation by a medical professional of an X-ray disclosed flattening of the right acetablum and femoral head consistent with degenerative joint disease of the right hip.  This was followed by a December 2001 notation of right hip pain and a July 2002 denoting a complaint of hip pain.  

At the time of a predischarge VA medical examination in July 2002, the Veteran noted the onset of his hip pain occurred in 2002.  The pertinent diagnosis was of a hip condition, not documented.  In August 2002, complaints of right hip pain led to entry of a diagnosis of a primiformis syndrome.  Magnetic resonance imaging in September 2002 demonstrated a signal focus at the border of acetablum, possibly representative of a periabral cyst, but was otherwise negative.

A January 2003 bone scan of the right hip was found to be normal.  In June 2003, the Veteran reported a history of a prior running injury affecting his left hip; no pertinent diagnosis was noted.  Complaints of right hip pain were identified in a July 2003 entry.  

On the occasion of a VA medical examination in July 2004, the Veteran complained of osteoarthritis of the right and left hip.  The pertinent diagnosis recorded was of bilateral hip degenerative joint disease, not found.  Further VA medical examination in November 2009 disclosed no disability of either hip other than degenerative joint disease of the right hip. 

As indicated above, a showing of current disability is a prerequisite for a grant of service connection, and in this instance, the record does not adequately demonstrate the presence of a left hip disability.  Service treatment records detail one or more complaints potentially involving the left hip, and the Veteran otherwise reports the presence of left hip pain, both inservice and thereafter, but pain, alone, is not a disability for which VA compensation is payable.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  No disability of either hip, other than already service-connected right hip arthritis, is indicated in service or postservice.  

While the Veteran's complaints relating to a hip disability other than arthritis of the right hip are competent and not inherently incredible, they are not accompanied by medical or other evidence substantiating the existence of current disability of any additional hip disability and are outweighed by the evidence to the contrary.  Buchanan, supra.  To that end, the Board finds that a preponderance of the evidence is against entitlement to service connection for a bilateral hip disability, other than already service-connected right hip arthritis.  Denial of this portion of the appeal is therefore required.  

Right Lower Leg Disability

Service treatment records indicate that in August 1985, the Veteran sought medical assistance due to a sore right leg.  The initial assessment was of possible tendinitis versus a contusion of right lower leg, followed in two days by entry of an assessment of a resolving, soft tissue contusion of the right lower leg.  In September 1990, he complained of buttock and leg pain; the assessment was of a hamstring strain after running, resolving.  

Complaints of calf pain following a fall from a truck one month earlier were made known by the Veteran to an attending medical professional in December 1994.  A complaint of bilateral leg pain was also made known in March 1997.  

The Veteran reported the presence of calf pain in May 2000 after being kicked during a run.  The assessment was of muscle pain.  Pain in the calf muscle was complained of in November 2001 and, in July 2002, a complaint of leg pain was set forth.  Further complaints of lower leg and calf pain were voiced in June 2003 and in July 2003, the Veteran noted the existence of right calf pain, with physical therapy evaluation showing peroneal tightness and torsion of the tibias causing bowing of the leg.  

At his May 2004 hearing before the RO, the Veteran described an inservice muscle problem of his right calf.  No reference to varicose veins or varicosities affecting his right lower leg was made.  

On a VA medical examination in July 2004, the only referenced right leg diagnosis was that of a right foot strain, which the VA examiner determined had resolved.  

A complaint of bilateral calf pain is documented in an outpatient treatment note compiled in August 2004.  Two-plus pitting edema of each lower extremity were shown in April 2005.  In February 2005, medical assistance was sought for a complaint of leg pains.  

A VA medical examination was provided in November 2009, and no calf muscle disability was found.  The only diagnosed entity involving the right lower leg involved varicose veins.  It was the VA's examiner's opinion that it was less likely as not that the Veteran's varicose veins of his right leg originated in service or were attributable to his period of military service.  The VA examiner specifically noted that varicosities of the right lower extremity were not identified at any point in service.  

There is no question that the Veteran's inservice complaints of right leg problems were many and made over a significant period of years.  Some were attributed by the Veteran or an attending medical professional to a specific incident, such as falling from a truck, involvement in a motor vehicle accident, or running and being kicked by another runner; some were without any cause either alleged or shown.  At times in service, certain abnormalities, including a hamstring pull, soft tissue contusion, or tibial torsion causing leg bowing, were identified, but those abnormalities are not shown to have resulted in chronic disability either in service or thereafter.  

Postservice, complaints of leg or calf pain were again noted, but without any showing of chronic disability related to service.  VA examination in July 2004 yielded no finding or diagnosis as to current disability of the right lower leg, and no calf pathology was in evidence at the time of the VA medical examination in November 2009.  The only right lower leg disability then present, varicose veins, was found by the VA examiner to be unrelated to service.  No other medical professional offers any finding or opinion linking the Veteran's varicose veins or other right leg disability to his period of military service.  While the Veteran is certainly competent to state what comes to him through his senses, i.e., when and how frequently he experiences symptoms or observable manifestations, see Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), that testimony is not persuasive, as there is no other evidence presented to corroborate the existence of chronic symptoms or manifestations reasonably attributable to the only right lower leg disability now shown.  Moreover, evidence that the Veteran is competent to offer a medical opinion as to the nexus between the claimed disability currently in existence and military service is lacking.  On that basis, a preponderance of the evidence is found to be against the claim advanced for service connection for a right lower leg disability.   

Corneal Scar of the Right Eye

As part of its prior remands, the Board directed the AMC to adjudicate the Veteran's entitlement to service connection for a corneal scar of the right eye, as an issue inextricably intertwined with the certified issue of entitlement to an initial compensable rating for right eye pterygium.  The AMC attempted to address the intertwined matter in its supplemental statement of the case, cf. 38 C.F.R. § 19.31 (2010), but while noting the VA's examiner's favorable opinion as to the service incurrence of the corneal scar, the AMC did not actually rule on the merits of that claim, choosing instead to focus on the finding of the VA examiner that no right eye pterygium was then present.  

Because the Board previously determined that the above-referenced issue was inextricably intertwined with an issue on appeal, and because the Board will grant service connection for a corneal scar and there will be no prejudice to the Veteran, the Board will address that issue.  The record reflects that a corneal scar of the right eye was initially identified in service during the 1990s, with a diagnosis on a VA medical examination in June 2004, and that the Veteran underwent removal of a foreign body from the right eye while in service, also during the 1990s.  A November 2009 medical opinion from a VA examiner indicated that it was at least as likely as not that the Veteran's corneal scar of the right eye was caused by or the result of the extraction of the foreign body.  The evidence supporting entitlement to service connection for a corneal scar of the right eye outweighs evidence to the contrary, and on that basis, a grant of service connection for a corneal scar of the right eye is warranted. 

Legal Authority Governing Claims for Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for an orthopedic disability must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible.  38 C.F.R. § 4.20 (2010).

By its rating decision of December 2002, service connection was established for degenerative joint disease of the right hip, left elbow epicondylitis, and right eye pterygium.  At that time, 0 percent ratings were assigned effective from December 2002 for degenerative joint disease of the right hip under DC 5003, left elbow epicondylitis under DC 5299-5024, and right eye pterygium under DC 6034.  By further rating action in February 2011, the rating for the right hip was increased from 0 percent to 10 percent, effective from November 2, 2009, under DC 5003.  

Right Hip 

DC 5010 directs that the evaluation of arthritis be assigned under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5010, Note 1, DC 5003.

Under 38 C.F.R. § 4.71a, DC 5255, impairment of the femur manifested by malunion thereof with slight knee or hip disability warrants a 10 percent evaluation; malunion with moderate knee or hip disability warrants a 20 percent evaluation; malunion with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent evaluation, as does fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weight bearing is preserved with the aid of a brace.  The highest evaluation of 80 percent is warranted for fracture of the shaft or anatomical neck of the femur with nonunion and with loose motion (spiral or oblique fracture).

DC 5251 provides that where extension of the thigh is limited to 5 degrees, an evaluation of 10 percent is for assignment.  A 10 percent requires flexion of the thigh limited to 45 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees and a 40 percent evaluation requires flexion limited to 10 degrees.

Pursuant to DC 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation and inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the hip, rated according to DC 5250, that is favorable and in flexion at an angle between 20 and 40 degrees and slight adduction or abduction results in a 60 percent evaluation.  A 70 percent evaluation requires intermediate ankylosis. Unfavorable or extremely unfavorable ankylosis where the foot does not reach the ground and crutches are needed warrants a 90 percent evaluation and entitles a veteran to special monthly compensation.  Under DC 5254, an 80 percent rating is assigned for hip, flail joint.

Under DC Code 5000 for acute, subacute, or chronic osteomyelitis, a 100 percent rating is warranted for osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  A 60 percent rating is warranted for frequent episodes, with constitutional symptoms.  A 30 percent rating is warranted for osteomyelitis with definite involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is warranted for osteomyelitis with discharging sinus or other evidence of active infection within the past five years.  Osteomyelitis, when inactive, following repeated episodes, without evidence of active infection in the past five years, warrants a 10 percent rating.  38 C.F.R. § 4.17a DC 5000.

Note 1 to DC 5000 provides that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.

Note 2 to DC 5000 provides that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, two or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.

The record shows that service department evaluations in August and October 2002 disclosed the Veteran's complaint of ongoing right hip and buttock pain.  Full range of motion and excellent muscle flexibility were shown.  In April and July 2003, pain on motion was clinically observed.  On a VA examination in July 2004, the Veteran complained of painful motion and increased pain during flare-ups occurring weekly and with certain activities, such as driving and running.  The Veteran was noted to continue his work as a mechanic despite his pain.  Examination showed right hip flexion to be possible to 125 degrees and abduction to 45 degrees, both with discomfort.  

Examination in November 2009 showed no objective evidence of abnormal motion, instability, or ankylosis.  Flexion was reduced to 110 degrees; extension was to 0 degrees and abduction was from 0 to 55 degrees.  There was no additional loss of motion with repetitive movement.  No significant impact on job performance or any limitation in the performance of daily activities was noted by the VA examiner.  The Veteran was able to cross his right leg over his left leg and could toe out greater than 15 degrees.  

From December 2002 to November 2009, there is no showing of any reduction in active range of motion of the right hip, or for that matter, any ankylosis, osteomyelitis, or other pathology.  That is not to say that limitation of motion is absent during that time frame, as there is satisfactory evidence of pain on movement, particularly as indicated on outpatient evaluations in April and July 2003 and a showing of discomfort on right hip movement on the VA examination in 2004.  On that basis, a 10 percent rating, but none greater, is assigned under DC 5003 for the period from December 1, 2002, to November 1, 2009.  Beyond that period, range of motion is shown to have been reduced somewhat on the VA medical evaluation in November 2009, but not to the extent that more than a 10 percent evaluation is warranted therefor pursuant to DC 5003.  No other right hip abnormality, including ankylosis or osteomyelitis, is shown during that time frame as might warrant more than a 10 percent schedular evaluation.  As for both periods, no increase in the schedular evaluations herein assigned are warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59 due to pain and functional loss or as a result of fatigue, repetitive motion, incoordination, weakness, or flare-ups.  

Consideration must also be afforded the question of extraschedular entitlement under 38 C.F.R. § 3.321(b).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  Id. 

In this instance, the Veteran's right hip arthritis is clearly accounted for under DC 5003 and the schedular evaluation assigned for each pertinent period fully compensates him for the level of impairment demonstrated.  Moreover, the Veteran does not contend that his occupational pursuits are in any way limited by the disability at issue and the record does not otherwise delineate any resulting limitation either as to his full-time employment as a mechanic and/or his participation in everyday activities, particularly as noted during the course of VA examinations in 2004 and 2009.  See also 38 C.F.R. §§ 4.1, 4.10.  Consequently, the Board finds that DC 5003 adequately describes the Veteran's disability and its symptoms and otherwise fully compensates him for current disability level found to be present.  To that end, the Board concludes that referral for consideration of an extraschedular rating is unnecessary.

In all, the Board concludes that a preponderance of the evidence supports the assignment of a 10 percent rating from December 1, 2002, to November 1, 2009, but not in excess of 10 percent, and that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent from November 2, 2009.  

Left Elbow Epicondylitis

Under DC 5024, tenosynovitis is rated based on limitation of motion of the affected parts, as for degenerative arthritis. 38 C.F.R. § 4.71a, DC 5024. That DC is listed as part of a group of DCs governing disabilities to be rated by analogy to degenerative arthritis.  

Flexion of the minor forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; flexion limited to 70 degrees is rated as 20 percent disabling; flexion limited to 55 degrees is rated as 30 percent disabling; and flexion limited to 45 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5206.

Extension of the minor forearm limited to 45 degrees is rated as 10 percent disabling; extension limited to 60 degrees is rated as 10 percent disabling; extension limited to 75 degrees is rated as 20 percent disabling; extension limited to 90 degrees is rated as 20 percent disabling; extension limited to 100 degrees is rated as 30 percent disabling; and extension limited to 110 degrees is rated as 40 percent disabling.  38 C.F.R. § 4.71a, DC 5207.

Limitation of flexion of the forearm to 100 degrees with forearm extension limited to 45 degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5208.

Other impairment of the elbow with joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, is rated 20 percent disabling for the major side.  Flail joint of the elbow is rated 50 percent disabling for the minor side.  38 C.F.R. § 4.71a, DC 5209.

Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.

When seen as a VA outpatient in June 2003, there was a full range of left elbow motion.  On a VA medical examination in July 2004, the Veteran reported experiencing moderate left elbow pain, but only during flare-ups.  No effect on employment or daily activities was reported.  Clinically, left elbow flexion was to 140 degrees and extension to 0 degrees, without pain or discomfort.  With flare-ups, the examiner determined that there was no reduction in elbow flexion or any resulting incapacitation or functional impairment.  

VA examination in November 2009 showed active left elbow flexion from 0 to 140 degrees and left elbow extension to 0 degrees.  Supination and pronation were each possible to 80 degrees.  There was objective evidence of pain with active motion of the left elbow.  There was also evidence of pain following repetitive motion, but no defined, additional motion loss followed three repetitions of range of motion.  

Here, the record delineates a five-degree loss of left elbow flexion throughout the period at issue.  In addition, painful motion of the left elbow was objectively demonstrated on the VA medical examination of November 2, 2009.  Evidence of a greater loss of motion or ankylosis or other impairment, such as flail joint, is absent throughout.  There is otherwise no showing of additional motion loss due to pain, fatigue, incoordination, weakness, or flare-ups is not indicated.  On that basis, an initial schedular evaluation of 10 percent, but not greater, is assigned for the period from December 1, 2002, to the present.  In the absence of evidence that the disability in question results in an unusual or exceptional disability picture that is not contemplated by the applicable DC or the disability percentage assigned there under, entitlement to an extraschedular rating in excess of that assigned schedularly is not demonstrated.  

In all, an initial rating of 10 percent, but none greater, is granted from December 1, 2002, to the present.  


Right Eye Pterygium

Evidence of right eye pterygium was absent on private eye examinations in 2003 and 2008, as well as VA eye examinations in June 2004 and November 2009.  Eye -related examination and treatment records compiled postservice are likewise negative for any complaints or manifestations relating specifically to right eye pterygium.  One or more examiners have indicated that rather than pterygium, there are present pingueculae and the question of service connection for pingueculae was referred for RO action in the Introduction above.  Because evidence of right eye pterygium is lacking, there is no basis for consideration of a compensable initial rating on either a schedular or extraschedular basis.  Denial of this portion of the appeal is therefore required.  The diagnostic criteria for pterygium are based on visual impairment, disfigurement, conjunctivitis, or other symptoms.  No symptoms are associated with pterygium for the Veteran, and therefore a compensable rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Diagnostic Code 6034 (2010).


ORDER

Service connection for a bilateral shoulder disability is granted.  

Service connection for left elbow disability, other than already service-connected epicondylitis, is denied.  

Service connection for residuals of a right elbow fracture, to include arthritis, is granted.  

Service connection for a bilateral hip disability, other than already service-connected degenerative joint disease of the right hip, is denied.  

Service connection for a right lower leg disability is denied.  

Service connection for a corneal scar of the right eye is granted.  

An initial rating of 10 percent, but not higher, for degenerative joint disease of the right hip from December 1, 2002, to November 1, 2009, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for degenerative joint disease of the right hip from November 2, 2009, is denied.  

An initial rating of 10 percent, but not higher, for epicondylitis of the left elbow from December 1, 2002, to the present, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial compensable rating for pterygium of the right eye is denied.  


REMAND

By its August 2009 remand, the Board directed the AMC to develop and adjudicate the issue of entitlement to service connection for a cardiovascular disability.  Among the requested development actions were the conduct of a VA cardiovascular examination and solicitation of a medical opinion from the VA examiner as to the likelihood that any diagnosed cardiovascular disability originated in or was otherwise linked to service.  On remand, the Veteran was afforded a VA cardiovascular examination in November 2009, findings and opinions from which ruled out the presence of any current heart or cardiac disability, excepting hypertension.  However, no opinion was provided as to the service incurrence of the Veteran's hypertension, despite the notation by the VA examiner of the Veteran's history of entry of a hypertension diagnosis within the first postservice year.  Regarding the Veteran tortuous aorta, which had been viewed previously by another medical professional as an indicator of arteriosclerosis, the VA examiner indicated that there was no previous or current diagnosis of a cardiac disability and that a tortuous aorta was a common finding noted in later age and was not synonymous with a cardiovascular condition.  

Given the recent showing of hypertension and the absence of any opinion as to its relationship to service, remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  Also, clarification is deemed advisable with respect to the Veteran's tortuous aorta, and specifically, whether such is a congenital or developmental disability or an acquired disability that is age-related.  Specific input as to whether or not a tortuous aorta is an manifestation or other indicator of arteriosclerosis is likewise needed.  Given the Board's prior attempts to secure the necessary data, it is preferable to obtain further examination and opinion from a VA cardiologist.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA medical examination by a VA or fee-basis cardiologist in order to ascertain whether any cardiovascular disability, to include hypertension and arteriosclerosis, originated in service or is otherwise attributable to service.  The claims file should be made available to the examiner in conjunction with that examination and the examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The cardiologist is asked to address the following question, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that any existing cardiac or cardiovascular disability, to include hypertension, a tortuous aorta, and /or arteriosclerosis, originated in service or within the one-year period immediately following service discharge, or is otherwise related to service or any event in service?  Whether the tortuous aorta is a congenital/developmental or an acquired disability, and, if acquired, whether it is a manifestation or indicator of arteriosclerosis should be fully explained.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

3.  Lastly, readjudicate the issue remaining on appeal and if the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


